 



Exhibit 10.40
AGREEMENT AMENDING SUPPLEMENTAL
EXECUTIVE RETIREMENT AGREEMENT
     THIS AGREEMENT is entered into this ___ day of ___, 2006, by and between
Midwest Banc Holdings, Inc., a Delaware corporation (the “Company”), and (the
“Executive”).
R E C I T A L S
     A. The Executive and the Company wish to memorialize their existing
agreements as to an amendment of the Midwest Banc Holdings, Inc. Supplemental
Executive Retirement Agreement dated XXXXXXXX (the “Supplemental Executive
Retirement Agreement”), which existing agreements provide the Executive with
current life insurance protection by way of a compensatory split-dollar life
insurance arrangement instead of the death benefits provided under Article 3 of
the Supplemental Executive Retirement Agreement in the event the Executive dies
while in the active service of the Company.
     B. The Company is and will be the owner of the life insurance policy or
policies contemplated by this Agreement (individually the “Policy,” and
collectively, the “Policies”) and, as such, possess all of the incidents of
ownership in and to each Policy, subject to the limitations contained herein.
     C. The Company will endorse to the Executive the right to designate the
beneficiary of a portion of the death benefits payable under the Policies as
provided and limited herein.
A G R E E M E N T S
     NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the parties memorialize their agreements as follows:
     1. Purchase of the Policies. The parties undertake all necessary actions to
cause each Policy to be issued to the Company and to cause each Policy to
conform to the terms of this Agreement. Each Policy will be subject to the terms
and conditions of this Agreement and of the endorsement filed with the insurance
company issuing each Policy (the “Insurer”). The Policies that are subject to
this Agreement as of the date hereof are listed on Schedule A hereto.
     2. Ownership of the Policies.
     (a) The Company will own each Policy at all times and may exercise all
ownership rights and incidents of ownership granted to the particular Policy’s
owner by the Insurer, except the Executive’s right to direct the distribution of
the Policies’ death benefits up to the Current Life Insurance Protection Amount
defined in paragraph 3.
     (b) The Company alone may, to the extent of its interest, exercise the
right to borrow or withdraw on each Policy’s cash surrender values. The Company
may pledge or assign the policy, subject to the terms and conditions of this
Agreement, in order to secure a loan or loans from the Insurer or from a third
party. Interest charges on such loans shall be the responsibility of and shall
be paid by the Company.

A - 1



--------------------------------------------------------------------------------



 



     (c) The Company shall have the sole right to surrender or cancel any Policy
or Policies and to receive from the Insurer the amount due the owner under each
Policy.
     (d) The Company shall retain all rights which each Policy grants to the
owner thereof.
     (e) The Executive shall take no action with respect to any Policy that
would in any way compromise or jeopardize the Company’s rights without the
Company’s express written consent.
     3. Economic Benefit Limited to Current Life Insurance Protection Amount.
     (a) For each calendar year for which this Agreement is in force, the
economic benefit provided to the Executive under this Agreement is limited to
current life insurance protection in an amount equal to the total age 65
liability accrued on the Company’s records as of the end of the preceding
calendar year (the “Current Life Insurance Protection Amount”). By way of
example, the Current Life Insurance Protection Amount as of the end of 2004 and
in effect for all of 2005 up through December 31, 2005 was $XXX,XXX.
     (b) The Executive does not have any current or future right to access any
cash surrender value of any Policy.
     (c) The Executive does not have any economic benefits in any Policy other
than as provided in paragraph (a).
     (d) The Current Life Insurance Protection Amount shall be determined by the
Company following the close of each calendar year and communicated to the
Executive by March 15 of the calendar year for which it is effective. Each time
the Current Life Insurance Protection Amount changes (which may not be
annually), the Company shall effect an endorsement to each Policy with each
Insurer to ensure that each Insurer is obligated to pay the proper portion of
the Current Life Insurance Protection Amount to the Executive’s beneficiaries or
estate upon the death of the Executive while in the active service of the
Company (with all remaining Policy proceeds being payable to the Company).
     4. Beneficiary Designation Rights. The Company shall endorse to the
Executive the right and power to designate a beneficiary or beneficiaries to
receive an aggregate sum payable upon the death of the Executive equal to the
Current Life Insurance Protection Amount. This endorsement shall be effected
using a form provided by the Insurer or Insurer. A Policy’s endorsement shall
not be terminated, altered, or amended without the express written consent of
the Executive. To change a beneficiary, the Executive must execute a new
endorsement and comply with the requirements of the particular Policy. Failure
to comply with the terms of the individual Policy will result in the change not
becoming effective. The parties shall take all actions necessary to cause such
an endorsement to conform to the provisions of this Agreement.
     5. Premium Payments. Subject to the Company’s absolute right to surrender
or terminate any Policy at any time and for any reason, the Company shall pay
the entire premiums owed under the Policies to the Insurers. Upon request, the
Company shall promptly furnish to the Executive evidence of timely payment of
such premiums.

 



--------------------------------------------------------------------------------



 



     6. Income Taxation of Current Life Insurance Protection Amount. Consistent
with the federal income tax regulations governing the taxation of compensatory
split-dollar life insurance arrangements, the parties agree that the value of
the economic benefits provided to the Executive hereunder for a taxable year is
equal to the cost of the Current Life Insurance Protection Amount in effect for
that year. Such cost equals the Current Life Insurance Protection Amount
multiplied by the life insurance premium factor designated or permitted in
guidance published by the Internal Revenue Service. The Company shall annually
furnish to the Executive a statement of the amount of income reportable by the
Executive for federal and state income tax purposes consistent therewith. The
Executive agrees to report the amount reflected in the statement on his or her
personal income tax return.
     7. Death of the Executive.
     (a) Upon the death of the Executive while in the active service of the
Company, the Company and the Executive’s beneficiaries designated under the
Policies (or if no beneficiary is designated, the estate of the Executive) shall
promptly take all action necessary to obtain the death benefits provided under
each Policy. The Company shall have the unqualified right to receive that
portion of such death benefits that exceeds the Current Life Insurance
Protection Amount for the calendar year in which the Executive’s death occurs.
The balance of the Policy death benefits (i.e., the Current Life Insurance
Protection Amount) shall be paid to the Executive’s beneficiaries designated
under the Policies (or if no beneficiary is designated, the estate of the
Executive) in the manner and in the amount provided in the Policy’s provisions.
In no event shall the aggregate amounts payable under the Policies (and this
Agreement) to the Executive’s beneficiaries (or estate) exceed the Current Life
Insurance Protection Amount for the calendar year in which the Executive’s death
occurs.
     (b) To the extent an amount is paid to the Executive’s beneficiaries (or
the estate of the Executive) hereunder, then such amount will satisfy, replace,
and render void all obligations of the Company to pay such amount under
Article 3 of the Supplemental Executive Retirement Agreement.
     (c) If the Executive dies while not in the active service of the Company,
neither the Executive’s estate nor any of the Executive’s beneficiaries shall
have any rights to any portion of any death benefits payable under any Policy.
     8. Exchange of Policies. The Company may unilaterally and without the
consent of the Executive exchange any Policies that are the subject matter of
this Agreement, with or without replacing said Policies.
     9. No Assignment Rights of Executive. The Executive may not, without the
written consent of the Company, assign to any individual, trust or other
organization, any right, title or interest in any Policy, nor any rights,
options, privileges or duties created under this Agreement.
     10. Insurance Company Not a Party to This Agreement. No Insurer shall be
deemed a party to this Agreement, but is expected to respect the rights of the
parties as herein developed upon receiving an executed copy of this Agreement.
The Insurer shall be fully discharged from its obligations under the applicable
Policy by payment of the Policy’s death benefit to the beneficiaries named in
the Policy, subject to the Policy’s terms and conditions and

 



--------------------------------------------------------------------------------



 



endorsements. No provision in this Agreement shall in any way be construed as
enlarging, changing, varying, or in any other way affecting the Insurer’s
obligations as expressly provided in the Policy, except insofar as the
provisions of this Agreement are made a part of the Policy by the endorsement
document executed by the Company and filed with the Insurer in connection with
this Agreement.
     IN WITNESS WHEREOF, the Executive and a duly authorized Officer of the
Company have executed this Agreement on this ___ day of ___, 2006.

            MIDWEST BANC HOLDINGS, INC., a
Delaware Corporation
      By:         James J. Giancola, President and CEO             

 